Case 6:20-cv-00400-JDK-KNM Document 12 Filed 01/12/21 Page 1 of 3 PageID #: 44




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
BRUCE D. DOTSON, #01432390,                 §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:20-cv-400-JDK-KNM
                                            §
GREG ABBOTT, et al.,                        §
                                            §
      Defendants.                           §
                                            §

              ORDER ADOPTING REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Bruce Darnell Dotson, a prisoner within the Texas Department of

 Criminal Justice, proceeding pro se, filed this civil rights lawsuit pursuant to 42

 U.S.C. § 1983.     This case was referred to United States Magistrate Judge, the

 Honorable K. Nicole Mitchell, for findings of fact, conclusions of law, and

 recommendations for the disposition of the case.

       On November 2, 2020, Judge Mitchell issued a Report and Recommendation in

 this case.    Docket No. 10.   In that Report, Judge Mitchell found that Plaintiff

 accumulated at least three strikes prior to filing this lawsuit pursuant to 28 U.S.C.

 § 1915(g). Accordingly, the Report recommended that Plaintiff’s motion to proceed in

 forma pauperis be denied and that the case be dismissed, with prejudice for the

 purpose of proceeding in forma pauperis. Judge Mitchell further recommended that

 the case should proceed if Plaintiff paid the full filing fee within fifteen days of the

 dismissal order.



                                            1
Case 6:20-cv-00400-JDK-KNM Document 12 Filed 01/12/21 Page 2 of 3 PageID #: 45




       A copy of the Report was sent to Plaintiff, and the docket reflects that

 Plaintiff received the Report on November 12, 2020.        Docket No. 11.     To date,

 Plaintiff has not objected to the Report or otherwise communicated with the Court.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days). Here, Petitioner did not file objections in

 the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews the legal conclusions to determine

 whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

 Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

 abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 10) as the findings of this Court. The

 Court hereby DENIES Plaintiff’s motion for leave to proceed in forma pauperis

 (Docket No. 7). Further, the Court DISMISSES Plaintiff’s civil rights lawsuit, with




                                              2
Case 6:20-cv-00400-JDK-KNM Document 12 Filed 01/12/21 Page 3 of 3 PageID #: 46




 prejudice for purposes of proceeding in forma pauperis under 28 U.S.C. § 1915(g), but

 without prejudice as to the refiling of his lawsuit without seeking in forma pauperis

 status. Finally, if Plaintiff pays the requisite $400 filing fee within fifteen days of

 this Order, the lawsuit shall proceed as though the full filing fee had been paid from

 the outset.

          So ORDERED and SIGNED this 12th day of January, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           3
